J-S47036-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JAMES SNOWDEN

                            Appellant                  No. 38 EDA 2014


                Appeal from the PCRA Order of February 6, 2013
                In the Court of Common Pleas of Chester County
               Criminal Division at No.: CP-15-CR-0002926-2010


BEFORE: MUNDY, J., OLSON, J., and WECHT, J.

MEMORANDUM BY WECHT, J.:                        FILED SEPTEMBER 15, 2014

       James Snowden appeals the February 6, 2013 order denying his

petition for relief pursuant to the Post-

Pa.C.S. §§ 9541-46. We affirm.

       On July 6, 2012, Snowden pleaded guilty to one count each of

aggravated assault and possession of an instrument of crime.1 At the guilty

plea hearing, the assistant district attorney summarized the facts underlying

the plea as follows:

       On May 28, 2010, at approximately 9:38 p.m., the West Chester
       Police were called to 327 North High Street in West Chester,
       Chester County, Pennsylvania for a report of a stabbing. Upon
       arrival, officers made contact with the victim, Maurice Miller, who
       was bleeding profusely from the left forearm, neck, and cuts to
       both of his hands. A blood trail from where the victim collapsed
____________________________________________


1
       18 Pa.C.S. §§ 2702(a)(1), and 907, respectively.
J-S47036-14


      in the street led back to 327 North High Street, the first floor
      rear apartment.

      During the investigation that night, [James Snowden] arrived at
      the West Chester Police Station and asked to speak with
      Detective Scott Whiteside.       [Snowden] informed Detective
      Whiteside that he had stabbed the victim earlier inside of a
      residence that he shared with his wife at 327 North High Street,
      Apartment 1R.

      It was later learned that the victim had suffered severe injuries,
      including the injury to his left forearm which left him with serious
      nerve damage and tendon damage, as well as cuts to his hands
      which also left him with permanent nerve and tendon damage.

                                              -3. On the same day, pursuant

to a negotiated agreement between Snowden and the Commonwealth, the



aggravated assault charge, and to a consecutive five-year term of probation

on the possession of an instrument of crime charge.

      On July 10, 2012, Snowden filed a post-sentence motion to withdraw

his guilty plea.   Following multiple subsequent filings by Snowden and his

court-appointed counsel and two post-sentence motion hearings, the trial

co

2012. Snowden did not file a direct appeal.

      On December 28, 2012, Snowden filed a pro se PCRA petition, which

he later amended on February 6, 2013. On March 7, 2013, the PCRA court

appointed counsel to represent Snowden during his PCRA proceedings. On

March 12, 2013, Snowden filed a second PCRA petition. On May 2, 2013,




                                     -2-
J-S47036-14



Turner/Finley.2       Counsel attached to the petition a letter that he sent to

Snowden in which counsel explained in depth the reasons why counsel



explained to Snowden that, if he chose to continue to pursue PCRA relief, he

either could hire private counsel or proceed pro se.

       On May 17, 2013, the PCRA court issued a notice of its intent to




                                                       3
pet

       On December 30, 2013, Snowden filed a notice of appeal. On January

15, 2014, the PCRA court directed Snowden to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).         Snowden

timely complied. On February 27, 2014, the PCRA court issued an opinion

pursuant to Pa.R.A.P. 1925(a).

       In his statement of questions presented in his brief, Snowden lists the

following eleven issues:

____________________________________________


2
    See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988).
3

February 6, 2013 PCRA petition. To our knowledge, the PCRA court has not

Nonetheless, Snowden presently appeals the co
order, which, by its own terms, dismissed only the February 6, 2013
petition.



                                           -3-
J-S47036-14


      1. Should a conviction        stand that violates a pe
         constitutional rights?     Should that same conviction be
         affirmed?

      2.


      3. Was [Snowden] prejudiced by the many continuances?

      4. Should the motions be heard if filed by [Snowden], such as a
         motion for bail and dismissal?

      5. Was [Snowden] given effective          assistance   of   counsel
         throughout his legal process?

      6.
           his, should they be reinstated?

      7. Can an appointed attorney deny someone their right to trial?

      8. Can continuances be obtained if the reason is that the

           only for that reason?

      9. Is there [a] viable reason for an attorney to fail to motion for
         bail or dismissal for his client?

      10.
         want to? And if not what should be the punishment?

      11.
         witness?

Brief for Snowden at 6 (unpaginated; minor grammatical modifications made

for clarity).

      Although Snowden lists eleven issues, he only argues three issues in

his brief, and even identifying the crux of those issues is not an easy task.

From what we can decipher, Snowden argues that: (1) his attorney was

ineffective for requesting numerous continuances of his trial, which resulted

in an alleged violation of his speedy trial rights; (2) his attorney was



                                      -4-
J-S47036-14



ineffective for failing to discover evidence about the victim that was

                                                 trial counsel was ineffective for



abandoned the remaining claims that he proffered in his statement of the

questions presented, and they are waived for purposes of this appeal.4

       With regard to the issues that Snowden actually does argue, we find




representing Snowden. When we review such claims, we are guided by the

following well-established principles:

       In order to be entitled to relief on a claim of ineffective
       assistance of counsel, the PCRA petitioner must plead and prove
       by a preponderance of the evidence that (1) the underlying claim
       has arguable merit; (2) counsel whose effectiveness is at issue
       did not have a reasonable basis for his action or inaction; and
       (3) the PCRA petitioner suffered prejudice as a result of
                                      i.e.      Pierce5

       reasonable, we do not question whether there were other more
       logical courses of actions which counsel could have pursued:
____________________________________________


4
      In his reply brief, Snowden acknowledges that he does not present any
argument with regard to the abandoned issues, but nonetheless encourages
us to
See Reply Brief for Snowden at 3 (unpaginated). Needless to say, we will

even those that are clear from the record. Moreover, any purported clarity

abandoned his quest for relief on these issues by not arguing them in his
brief.
5
       See Commonwealth v. Pierce, 527 A.2d 973 (Pa. 1987).



                                           -5-
J-S47036-14



       reasonable basis. Further, to establish prejudice, a petitioner
       must demonstrate that but for the act or omission in question,
       the outcome of the proceedings would have been different.
       Where it is clear that a petitioner has failed to meet any of the
       three, distinct prongs of the Pierce test, the claim may be
       disposed of on that basis alone, without a determination of
       whether the other two prongs have been met.

       In accord with these well-established criteria for review, a
       petitioner must set forth and individually discuss substantively
       each prong of the Pierce test. [U]ndeveloped claims, based on

       establishing ineffectiveness. Thus, where [a PCRA appellant] has
       failed to set forth all three prongs of the ineffectiveness test and
       meaningfully discuss them, he is not entitled to relief, and we
       are constrained to find such claims waived for lack of
       development.

Commonwealth v. Steele, 961 A.2d 786, 796-97 (Pa. 2008) (internal

citations, quotation marks, and footnote omitted).

       Presently, Snowden neither identifies nor discusses individually the

three prongs of the Pierce test for any of the three ineffective assistance of

counsel claims that he argues in his brief.6      Rather, Snowden presents a

rambling, and nearly incoherent, legal argument that is not buttressed by

controlling case law and is not developed in a meaningful fashion. Indeed,

we struggle even to ascertain where one argument ends and the next

begins. Nonetheless, even if we could de

arguments, we must find his arguments waived due to his failure to properly



____________________________________________


6
       Snowden does not cure this defect in his reply brief either.



                                           -6-
J-S47036-14



execute the minimum briefing requirements to obtain review of his issues

under the Pierce test.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2014




                                 -7-